Case 1:20-cv-05372-ER Document17 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAMEAKE MACKLIN, Individually and as
Assignee of HAPPY CHILD
TRANSPORTATION LLC, ALL STAR BUS
SERVICE CO., LLC, and LEVANDER POLK,
ORDER
Plaintiffs,
20 Civ. 5372 (ER)
v.

LEXINGTON INSURANCE COMPANY and
SPARTA INSURANCE COMPANY,

Defendants.

 

 

RAMOS, D.J.

 

On June 3, 2020, Tameake Macklin (“Plaintiff”), individually and as assignee of Happy
Child Transportation LLC, All Star Bus Service Co., LLC, and Levander Polk brought this action
against Lexington Insurance Company and Sparta Insurance Company (“Defendants”) in the
Supreme Court of New York, County of New York. Doc. 1-1. Defendants then removed the
case to federal court on July 13, 2020 and answered on August 3, 2020. Docs. 1, 13, 14.

The Court accepts Plaintiffs motion for remand and directs the Defendants to submit
their opposition papers by September 3, 2020, and Plaintiff to submit her reply by September 10,
2020.

It is SO ORDERED.

Dated: August 13, 2020
New York, New York

AC \_

Edgardo Ramos, U.S.D.J.

 
